Citation Nr: 1605444	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left wrist lunate degenerative changes, status post four corner fusion (hereinafter left wrist disability), excluding the period of temporary total evaluation under 38 C.F.R. § 4.30 from April 3, 2009 through May 31, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's left wrist disability and awarded a 10 percent evaluation for that disability, effective July 4, 2008-the date following the Veteran's discharge from service.  The Veteran timely appealed the assigned disability evaluation for his left wrist disability.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2015; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's left wrist disability manifests a diminished range of motion in all aspects; however, there is no evidence of left wrist ankylosis, either favorable or unfavorable, throughout the appeal period.

2.  The Veteran's dorsal left wrist scar associated with his four corner fusion surgery is not shown to be of the face, head or neck, or to measure greater than 39 square cm; however, the numbness surrounding that scar is more closely approximate to a single painful scar.



CONCLUSIONS OF LAW

1.  The criteria establishing an evaluation in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5020, 5214, 5215 (2015).

2.  The criteria establishing a separate 10 percent evaluation, but no higher, for a residual dorsal left wrist scar associated with four corner fusion surgery, for the period beginning June 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his left wrist disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, VA examination reports and the Veteran's lay statements demonstrate that the Veteran is right-handed.  Thus, the Veteran's minor extremity is at issue in this case.

Throughout the appeal period, the Veteran has been evaluated as 10 percent disabling for his left wrist disability under Diagnostic Code 5099-5020.  Diagnostic Code 5020 is for synovitis, which is evaluated under Diagnostic Code 5003 or Diagnostic Codes 5214 or 5215.  

The Veteran has additionally been assigned a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of his left wrist following surgery for the period of April 3, 2009 through May 31, 2009.  That period will accordingly be excluded from consideration for this decision, as the Veteran has been assigned the highest possible evaluation for that period.

In this case, a higher evaluation under Diagnostic Code 5003 is not warranted as the involvement of the Veteran's left wrist is a single joint, and Diagnostic Code 5003 requires involvement of 2 or more joints, either major or minor, for a 20 percent evaluation.  Accordingly, a higher evaluation under Diagnostic Code 5003 is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Likewise, the Board notes that the highest evaluation under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent.  Thus, a higher evaluation under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  

Consequently, the sole Diagnostic Code which would allow an assignment of an evaluation higher than the currently assigned 10 percent in this case is Diagnostic Code 5214.  Under Diagnostic Code 5214, a 20 percent evaluation is warranted for favorable ankylosis of the minor wrist between 20 degrees and 30 degrees, a 30 percent evaluation is warranted for any other position of ankylosis, except favorable, of the minor wrist, and a 40 percent evaluation is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

Turning to the evidence of record, the Veteran filed his claim of service connection for a left wrist disability in July 2008, within one month of discharge from service.  In that claim, the Veteran reported that he injured his left wrist while in the Republic of Iraq, moving around bodies and equipment.  He indicated that he was unable to lift certain things and that when he does it becomes very painful.  He also reported having issues with sleeping due to his left wrist pain.

A review of the Veteran's service treatment records does not demonstrate that the Veteran had any treatment, complaints or diagnosis of any left wrist disability during military service.  

The Veteran, however, began receiving VA treatment for those complaints in September 2008, within 2 months of his discharge from service.  At that time, the Veteran reported left wrist pain since March 2007, and indicated that his pain was recurrent, typically exacerbated for 1-2 days which will keep him awake at night.  He also reported that every day activities, such as lifting a carton of milk, will exacerbate his left wrist pain, primarily in the distal to the ulna and radius of his left arm, which will go on for a couple of days.  He reported that previous attempts to treat his left wrist pain with nonsteroids, acetaminophen, and physical therapy had failed.  The examiner noted a May 2008 Magnetic Resonating Imaging (MRI) scan of his left wrist revealed a "probable small subchondral cystic degenerative of the lunate at the radiocarpal joint [with] possible 3-4 mm ganglion cyst type collection at the ulnocarpal joint."  He was diagnosed with "chronic left wrist pain with repeated aggravation with regular daily use [with] abnormalities on MRI scan."

The Veteran underwent a VA left wrist examination in February 2009.  At that time, it was noted that the Veteran was right-handed.  The Veteran reportedly suffered from an overuse injury of his left wrist in the military; the MRI was noted "to have some lunate degenerative changes."  He has been treated with immobilization, which did not help, and has been offered a fusion, which he did not want at this point in time.  He reported experiencing pain on a daily basis, including swelling, crepitation, popping in the wrist, and morning stiffness.  Range of motion was thought to be normal, though repetitive motion increased his pain.  He did not use a splint or take medications; he denied that his left wrist pain interfered with his activities of daily living.  He tolerated being a student at that time.  He also denied any flare-ups of pain; his pain was consistent and persistent from day to day.  

On examination, there was no evidence of swelling or erythema of the left wrist.  There was some tenderness in the area of the left lunate.  There was no synovial thickening.  There was mild pain on movement, but no increased pain on repetitive movement that resulted in additional loss of motion.  He had active and passive range of motion to 70 degrees of dorsiflexion, 80 degrees of plantar flexion, 10 degrees of radial deviation, and 25 degrees of ulnar deviation.  There was no muscle atrophy of the left wrist on examination.  He was diagnosed with "chronic wrist pain due to lunate degenerative changes."  The examiner concluded that he would not "expect flare-ups at this time. . . . This [Veteran] would be best served by a sedentary occupation."

In an April 2009 statement, the Veteran indicated that he was recovering from surgery at that time and applied for temporary total evaluation at that time.  The Veteran's VA treatment records document a left wrist four corner fusion surgery in April 2009; his pre and post-operative diagnosis was "left wrist palmar mid carpal instability."

In his April 2009 notice of disagreement, the Veteran indicated that he disagreed with his assigned 10 percent disability evaluation, indicating that he believed his left wrist disability had been incorrectly diagnosed.  He noted the April 2009 left wrist diagnosis in the operation report.  He reported that since his left wrist surgery, he had "severe ankylosis of the left wrist. . . [and] contend[ed] that [he] warrant[ed] more in compensation with the left wrist due to the loss of motion and the fusing of the wrist."  

VA treatment records in June 2009 indicated that the Veteran noted resolution of his left wrist pain and an improved ability to use his wrist 2 months post-surgery.  Examination at that time indicated that his left wrist was stable with loading; his scar was soft and supple.  He had 20 degrees of extension, 25 degrees of flexion, and full pronation and supination; he could not make a dart-thrower's motion and had 25 pounds of grip strength.  X-rays demonstrated a stable fusion of the TH and LC joints with good coaxial alignment.  

A September 2009 VA treatment record noted 60 pounds of grip strength, with 30 degrees of extension, 35 degrees of flexion, 10 degrees of radial deviation, and 15 degrees of ulnar deviation, with full pronation and supination.  X-rays at that time showed stable hardware with fusion of the scaphocapitate and triquetral hamate joints with good linear alignment of the fusion mass.  

In September 2009, the Veteran underwent a VA examination of his left wrist and hand.  At that time he was noted as being right-hand dominant.  He reported constant left wrist pain, which woke him up at night with morning stiffness and pain getting out of bed.  He reported that his pain has subsided in level from prior to his surgery, noting that the surgery has helped.  He continued to report that repetitive activities are painful, including pinching, grasping, typing, pushing, and lifting-type activities.  He stated that he was able to lift a gallon of milk at that time, which he was not able to before.  Twisting was okay, although flexion/extension were aggravating.  He denied any swelling, but reported stiffness and fatigue.  He had some numbness around the surgical scar.  He also reported flare-up episodes several times a day, lasting approximately 4 hours to sometimes 4 days to subside back to average pain levels.  The Veteran indicated that he was starting back at school that month, after taking the previous semester off to have his surgery.  He utilized a wrist brace and sometimes a wrist brace with a thumb spica.  He was able to care for his activities of daily living; he used rest and ibuprofen to alleviate his pain.  

On examination, the Veteran had an S-shaped 6 cm surgical scar over the dorsal aspect of his wrist with no keloids, adhesions, or contractures.  His scar was nontender to touch, and it was hyperpigmented consistent with recent surgery.  Palpitation revealed no tenderness of the forearm flexors, extensors, distal radius, or distal ulna.  There was positive tenderness along the scaphoid and first carpal row and at the first carpometacarpal joint.  His left wrist range of motion was to 30 degrees of flexion, 45 degrees of extension, 5 degrees of radial deviation, and 15 degrees of ulnar deviation.  He also had 85 degrees of pronation and supination.  There was a noted positive increase in pain with repetitive motion testing, but there was no change in range of motion with repetitive testing.  The Veteran was diagnosed with status post left wrist midcarpal four-corner fusion.  The examiner concluded that he would expect the Veteran have "no additional loss of range of motion, mild weakness, moderate fatigability, and moderate loss of coordination secondary to repetitive activity painful flare-up episodes."  The examiner would also expect the Veteran's left wrist condition to improve, as he was only 5 months post-surgery at that time; he indicated that the Veteran should be reevaluated at one year post-surgery to determine any residual effects of surgery at that time.  He also indicated that the Veteran's activities of daily living were unaffected and he should be able to manage his schooling adequately.  

Following remand in August and December 2014, the Veteran underwent another VA examination of his left wrist disability in June 2015.  During that examination, the Veteran was presently diagnosed with left wrist lunate degenerative changes status post four corner fusion; it was noted that he had carpal instability diagnosed in 2009 and arthritis diagnosed in 2008.  The Veteran reported that he was right-hand dominant.  He further reported that he had flare-ups of his left wrist, indicating that he had pain that radiates down to his left hand and up his left arm, which he described as moderate, sharp pain and was usually achy; moving and lifting heavy items caused his flare-ups.  He also indicated that he was limited in lifting and driving due to his left wrist disability; he further reported that he could no longer participate in rock climbing due to his left wrist disability.  

On examination, the Veteran had 40 degrees of palmar flexion, 40 degrees of dorsiflexion, 25 degrees of ulnar deviation, and 20 degrees of radial deviation.  The Veteran's limitation of motion contributed to his functional loss in lifting and affects his ability to participate in sports like basketball because he is unable to catch the ball.  The examiner noted that there was pain on examination that caused functional loss, particularly pain in dorsiflexion, ulnar deviation and radial deviation.  There was evidence of pain with weightbearing and crepitus, although there was no evidence of localized tenderness or pain on palpitation.  After repetitive testing, the Veteran was shown to have 20 degrees of palmar flexion, 40 degrees of dorsiflexion, 20 degrees of ulnar deviation, and 20 degrees of radial deviation; the examiner noted that the Veteran's functional ability was significantly limited by pain, weakness, fatigability or incoordination.  With flare-up, the examiner noted that the examination was not being performed during a flare-up although it was consistent with the Veteran's lay statements of functional loss during flare-up.  The examiner estimated that during flare-up the Veteran's range of motion was to 10 degrees of palmar flexion, 15 degrees of dorsiflexion, 10 degrees of ulnar deviation, and 15 degrees of radial deviation.  

Additionally, the examiner noted that the Veteran's left wrist muscle strength testing was normal and there was no reduction in muscle strength or muscle atrophy.  The examiner explicitly noted that there was no left wrist ankylosis.  The examiner noted that there were two left wrist surgeries in February 2009 and April 2009, with residuals of pain, decreased range of motion, and numbness surrounding his scar.  The examiner noted that the Veteran had left wrist arthritis.  The Veteran was noted to occasionally use a left wrist brace.  The examiner concluded that the Veteran would not be equally served by amputation with prosthesis.  The examiner noted that the Veteran was impacted in his occupation, noting that the "he works as a programmer, types all day, the pain makes it hard to focus, pain is described as 
4-5/10 on the pain scale by the end of every work day."  

Respecting the Veteran's left wrist scar, the examiner noted that the dorsal left wrist scar was 5.6 cm by 0.3 cm; the examiner noted that the scar was not painful or unstable, did not have a total area equal to 39 sq cm, and was not located on the Veteran's head, face or neck.  

Finally, in September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran demonstrated visually that his left wrist had a "little movement in between the extremes, just a little bit either way."  The Veteran testified that he had a "small amount of pain every day," but if he used his hands-for example, driving-then he "tend[ed] to have a flare-up and the pain is worse."  He stated that he gets a flare-up about once a week.  He indicated that he does a lot of typing at work, and that after work he is "usually in a little bit of pain and it's hard to focus."  He reported being more fatigued with decreased range of motion after repetitive use.  The Veteran testified that his range of motion testing, particularly during repetitive use in his June 2015 examination, was consistent with his left wrist problems at that time, particularly as they pertained to fatigue and weakness.  

The Veteran further reported problems with twisting his left wrist, which increases his left wrist pain.  The Veteran also reported trouble sleeping due to his left wrist; he sometimes had to take something in order to sleep due to his left wrist pain.  He also noted that if he slept on his left wrist, he was "going to have a bad day," and that it could even last as long as 2 days.  The Veteran denied swelling of his left wrist, although he did state that during a "really bad flare-up," his left wrist may be "so painful to move [that he] can't really move it at all."  He stated that during those times he does not "want to move it at all," and he uses a brace to keep it from moving.  The Veteran stated that one precipitating factor, as an example, that would cause a flare-up is doing dishes.  Finally, the Veteran testified that he had a scar that goes from one side of his wrist to the other, on top of his wrist, which had associated numbness surrounding the area of the scar.  

Based on the foregoing evidence, the Board finds that an evaluation in excess of 10 percent for the Veteran's left wrist disability is not warranted, although a separate 10 percent evaluation for a left wrist dorsal residual surgical scar is warranted.  

Initially, with respect to the Veteran's left wrist disability claim, the Board notes that in order to get an increased evaluation, the Veteran's left wrist must demonstrate ankylosis, either favorable or unfavorable.  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

In this case, the evidence is clear that the Veteran's left wrist is not fixated as a result of the disease process, nor is it immobile.  While the Board acknowledges that the Veteran's left wrist has significantly diminished range of motion, particularly during flare-up, the Veteran's left wrist is still shown to not be fixated, frozen, or immobile throughout the appeal period; the Veteran's left wrist still has some range of motion throughout the appeal period and is not ankylosed, as noted during all of his VA examinations, particularly the most recent VA examination in June 2015, where the examiner specifically noted that the Veteran did not have left wrist ankylosis.  

Despite the Veteran's lay assertions during the record that he has "severe ankylosis" of the left wrist, or the contentions that he is "functionally ankylosed" during really bad flare-ups, the Board notes that the Veteran is not competent to state that he actually has left wrist ankylosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Accordingly, the Board cannot award an evaluation in excess of 10 percent for the Veteran's left wrist disability throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215.

Respecting the Veteran's noted dorsal left wrist scar associated with his four corner fusion surgery, that scar is located along the Veteran's top of his left wrist, and is not located on the Veteran's head, face or neck.  The Veteran's left wrist dorsal scar is shown to measure approximately 6 sq cm in area, which is significantly less than 39 sq cm necessary for a compensable evaluation.  Finally, the Board acknowledges that the Veteran's left wrist scar is shown to be stable and unpainful throughout the appeal period; however, the Veteran has reported that-and several examiners who examined the Veteran after his April 2009 surgery have noted that-there is residual numbness around the areas surrounding the dorsal left wrist scar after his surgery.  In light of this noted numbness, the Board finds that a separate 10 percent evaluation for the dorsal left wrist scar is warranted as it is more closely approximate to a single painful scar; a higher evaluation than 10 percent is not warranted as the Veteran does not have 3 or more scars due to his left wrist surgery.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2015).

In short, because the Veteran's left wrist disability does not demonstrate any ankylosis, his increased evaluation claim for his left wrist disability must be denied.  However, due to the residual numbness associated with the Veteran's dorsal left wrist scar, the Board finds that scar is more closely approximate to a single painful scar, which is commensurate to a separate 10 percent evaluation beginning June 1, 2009.  See 38 C.F.R. §§ 4.7, 4.71a, 4.118, Diagnostic Codes 5003, 5020, 5214, 5215, 7800-7804.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left wrist disability and associated dorsal left wrist scar, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is not currently unemployed, rather he is shown to be gainfully and substantially employed as a programmer throughout the appeal period.  Since there is not any evidence of record that the Veteran's left wrist disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an evaluation in excess of 10 percent for left wrist lunate degenerative changes, status post four corner fusion is denied.

A separate 10 percent evaluation for a dorsal left wrist scar, for the period beginning June 1, 2009, is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


